Jenkins, P. J.
“The delivery of personal property into the exclusive possession of'.a child living separate from the parent shall create a presumption of a gift to the child. This presumption may be rebutted by evidence of an actual contract of lending, or from circumstances from which such a contract may be inferred.” Civil Code (1910), § 4150. In the instant trover suit the question of whether the transaction involved amounted to a gift of certain cattle by a parent to the defendant child was a question of fact for the jury (see Respass v. Young, 11 Ga. 114); and the jury, under the charge of the court, which is not excepted to, having found for the defendant, and there being sufficient evidence to sustain the verdict, which is approved by the trial court, this court can not interfere.

Judgment affirmed.


Stephens and Bell, JJ., oonowr.